DETAILED ACTION
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 6, 2022.
Applicant's election with traverse of Species C [Figures 29 & 33] in the reply is acknowledged.  The traversal is on the ground(s) that an undue burden would not exist to examine all the claims directed towards the embodiments showing variations of the hidden container locations with mounting distinctions, along with variations in the mounting and operation of the movable facade.  This is not found persuasive because the identification of the distinct figures and corresponding claimed subject matter clearly provide evidence of independent and different structural configurations that would in the very least require various search queries.  As such, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman et al., [US 2016/0037920].  Grossman teaches of a furniture apparatus (30) comprising: a frame (310); a movable facade (front façade of upper (300-1) for instance) configured to transition between an open state (withdrawn and removed as shown in fig. 17) and a closed state (when retracted back to the frame), the movable facade being a middle rail (can be viewed as a middle rail) of the furniture apparatus above a bottom rail of the frame (such as a bottom rail of the frame or the lowermost front façade of (300-2) for instance); and a hidden container (305) configured to rest on a set of support ledges (310A) attached to the frame such that the hidden container is configured to be visible when the movable facade is in the open state, and the hidden container is configured to be hidden from view when the hidden container is installed in the furniture apparatus and the movable facade is in the closed state (using fig. 17 as an example).  As to Claim 14, the frame includes a plurality of openings (viewed as the openings where each of the drawers reside), and the furniture apparatus further comprises: a plurality of unhidden containers (various (300-2’s)) each forming an enclosure, the plurality of unhidden containers configured to be received by corresponding ones of the plurality of openings in the frame (shown), wherein the movable facade is the middle rail of the furniture apparatus and is configured to transition between the open state and the closed state such that each of the plurality of unhidden containers are visible when the movable facade is in each of the open state and the closed state – as readily apparent.  As to Claim 15, the movable facade is the middle rail of the furniture apparatus such that the movable facade is between a top surface (313) of the furniture apparatus and an upper one of the plurality of unhidden containers (upper (300-2)).  As to Claim 16, the hidden container includes an enclosure that is hidden from view when the movable facade is in the closed state (the front façade will conceal the hidden container).  As to Claim 17, the hidden container is configured to be drawn out horizontally in a first direction from the frame when the movable facade is in the open state (the hidden container can be lifted up and then drawn out horizontally).  As to Claim 18, the set of support ledges include a sliding mechanism (such as the wings (305A)) configured to allow the hidden container to slide horizontally.  As to Claim 19, the hidden container includes one or more protruding members (305A) protruding from a body of the hidden container, the hidden container configured to selectively rest on the set of support ledges via the one or more protruding members.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al., in view of Hakemann [US 2010/0066221].  Grossman teaches applicant’s basic inventive claimed apparatus as outlined above, but does not show a securing device configured to selectively secure the movable facade in the closed state when the securing device is secured, and to allow the movable facade to transition to the open state when the securing device is unsecured.  Hakemann is cited as an evidence reference for the known use of a securing device (fig. 1) used to selectively secure a movable facade (3) in a closed state when the securing device is secured (fig. 1), and to allow the movable facade to transition to an open state when the securing device is unsecured (fig. 2).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Grossman so as to include a securing device as taught by Hakemann because this arrangement would enhance the versatility of Grossman’s device by providing a means by which the movable façade {and by virtue its attached drawer} could be locked into a closed position relative to the frame as dependent upon the needs and/or preferences of the end user, such as a way for restricting access or keeping the façade close to the frame in the event the frame is bumped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 21, 2022

/James O Hansen/Primary Examiner, Art Unit 3637